t c memo united_states tax_court bohdan senyszyn and kelly l senyszyn petitioners v commissioner of internal revenue respondent docket no filed date bohdan senyszyn and kelly l senyszyn pro_se marco franco and lydia a branche for respondent memorandum opinion halpern judge by notice_of_deficiency dated date notice respondent determined a deficiency in petitioners' federal_income_tax of dollar_figure together with a fraud_penalty of dollar_figure and an accuracy-related penalty of dollar_figure petitioners have assigned error to those determinations and in partial response respondent relies on the affirmative defense of collateral_estoppel based on mr senyszyn's conviction for tax_evasion respondent moves for partial summary adjudication that petitioners are estopped from denying that during mr senyszyn received unreported income of dollar_figure petitioners are estopped from denying that the fraud_penalty applies for and the period of limitations on assessment and collection of tax remains open for the reasons stated below we will grant in part and deny in part respondent's motion motion unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar we may grant summary_judgment with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or respondent determined the fraud_penalty only with respect to petitioner husband mr senyszyn and he determined the accuracy-related_penalty with respect to both petitioners but with respect to mr senyszyn only as an alternative to the fraud_penalty declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b the moving party bears the burden of proving that no genuine dispute as to any material fact exists and we will draw any factual inferences in the light most favorable to the nonmoving party see eg 134_tc_13 citing 85_tc_812 in response to a properly supported motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party's pleading but such party's response by affidavits or declarations or as otherwise provided in this rule must set forth specific facts showing that there is a genuine dispute for trial rule d background the following facts are gathered from the pleadings the motion respondent's declaration in support of the motion respondent's memorandum of law in support of the motion petitioners' objection petitioners' declaration in support of the objection and other items constituting the record petitioners husband and wife resided in new jersey at the time the petition was filed during mr senyszyn was employed as a revenue_agent in the internal revenue service's irs large_and_mid-size_business_division in that capacity mr senyszyn was responsible for examining and investigating complex tax returns filed by large corporations among other things mr senyszyn's duties as a revenue_agent included recognizing indicators of fraudulent activity in respondent removed mr senyszyn from his position as a revenue_agent after he pleaded guilty in federal district_court to filing false returns as an irs agent tax_evasion structuring evasive financial transactions and bank fraud see 465_fedappx_935 fed cir petitioners timely filed their form_1040 u s individual_income_tax_return for on that return petitioners reported wages of dollar_figure gross_receipts of dollar_figure on schedule c profit or loss from business and gross_receipts of dollar_figure on schedule f profit or loss from farming petitioners did not report gross_income from any other sources on their return nor did they otherwise disclose any other sources of income on the return or on a statement attached to the return mr senyszyn was the defendant in a criminal case united_states v senyszyn no 06-cr-0311-01 d n j filed date brought in the u s district_court for the district of new jersey on date the u s attorney for the district of new jersey filed a superseding information in that case which set forth the following charge against him count two tax_evasion the allegations contained in paragraph sec_1 through of count one of this superseding information are repeated realleged and incorporated by reference as though fully set forth herein during the calendar_year defendant bohdan senyszyn embezzled taxable_income from the sale of real_estate owned by dh that was in addition to the income paid to him as salary and wages by the irs specifically defendant bohdan senyszyn embezzled approximately dollar_figure from the date sale of dh-owned property in andover township identified as lot which was sold for dollar_figure on or about date defendant bohdan senyszyn prepared co-signed and filed a united_states individual_income_tax_return form_1040 for himself and his wife who also signed the return that joint_return declared dollar_figure in wages and salaries as their only income and stated that the amount of tax due and owing was dollar_figure the return did not include about dollar_figure in additional taxable_income that defendant bohdan senyszyn embezzled in from the sale of lot upon this additional income an additional tax of about dollar_figure was due and owing to the united_states on or about date in the district of new jersey and elsewhere defendant bohdan senyszyn knowingly and willfully did attempt to evade and defeat a substantial part of the income_tax due and owing by him to the united_states for the calendar_year in that he signed filed and caused to be filed a false and fraudulent united_states individual_income_tax_return form_1040 as described in paragraph knowing it to be false and fraudulent as described in paragraph in violation of title_26 united_states_code sec_7201 contemporaneous with the u s attorney's filing the superseding information mr senyszyn signed a plea agreement with him in which mr senyszyn agreed to plead guilty to the above-set-forth count ie tax_evasion for the tax_year in violation of sec_7201 he agreed to stipulate at sentencing bohdan senyszyn knowingly and willfully did not include about dollar_figure in additional taxable_income that he acquired in upon this additional income an additional tax of about dollar_figure was due and owing to the united_states on date mr senyszyn entered a plea of guilty to all of the charges set forth in the superseding information including the charge of tax_evasion during the plea colloquy mr senyszyn was asked whether he was pleading guilty to the crimes listed in the superseding information because he was in fact guilty he responded yes i am mr senyszyn subsequently moved to withdraw his guilty plea asserting his innocence as to whether a tax was actually due on the money he failed to report in the district_court denied the motion and on date it entered judgment pursuant to the plea mr senyszyn appealed the denial of his motion to withdraw the guilty plea and the u s court_of_appeals for the third circuit affirmed the denial see 338_fedappx_201 3d cir mr senyszyn filed a motion to vacate set_aside or correct his sentence and that motion was denied as well see senyszyn v united_states no 09-cv-6120 d n j filed date he did not file a direct appeal of his criminal sentence and his conviction has become final following mr senyszyn's criminal conviction respondent examined petitioners' federal_income_tax return for the purpose of determining any deficiency in tax the notice followed respondent making a positive adjustment to petitioners' gross_income on account of unreported income of dollar_figure discussion i collateral_estoppel a introduction under the doctrine_of collateral_estoppel or issue preclusion once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 citing parklane hosiery co v shore u s n collateral_estoppel is a judicially created equitable doctrine the purposes of which are to protect parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action see eg id pincite estate of chemodurow v commissioner tcmemo_2001_14 wl at before the application of collateral_estoppel in the context of a factual dispute the following conditions must be satisfied the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must have actually litigated the issues and the resolution of these issues must have been essential to the prior decision and the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation 90_tc_162 aff'd 904_f2d_525 9th cir even if the peck requirements are satisfied however we have broad discretion to determine when collateral_estoppel should apply and we may refuse to apply it where for instance it is to be applied offensively and the party against whom it is applied had little incentive to defend in the first action or where the second action affords the party procedural opportunities unavailable in the first action that could readily cause a different result see parklane hosiery co u s pincite see also 84_tc_137 b application unreported income respondent argues that mr senyszyn's conviction for tax_evasion precludes petitioners from denying that mr senyszyn received dollar_figure of unreported income in relying on 698_f3d_160 3d cir aff'g tcmemo_2009_44 respondent asserts that a defendant's admission in a guilty plea for tax_evasion that he failed to report a specific amount of income on his tax_return precludes the defendant from contesting that such amount is taxable to him in a later proceeding respondent argues that mr senyszyn's stipulation in his criminal tax proceeding that he knowingly and willfully did not include about dollar_figure of additional taxable_income that he acquired in precludes him from challenging the deficiency amount we disagree although the existence of an underpayment in tax is a necessary element of tax_evasion under sec_7201 the determination of an exact liability evaded is not see eg 360_f2d_353 4th cir see also ferguson v commissioner tcmemo_2004_90 wl at even where the taxpayer has stipulated a specific amount of underpayment in a guilty plea such stipulation--though strong evidence of the deficiency amount--does not collaterally estop the taxpayer from challenging that amount in a subsequent civil_proceeding see eg ferguson v commissioner wl at see also livingston v commissioner tcmemo_2000_121 wl at respondent's reliance on 698_f3d_160 is misplaced in anderson the court_of_appeals for the third circuit reasoned that because the taxable nature of income generated by one of the taxpayer's companies was necessary to establish the taxpayer's conviction under sec_7201 the taxpayer's conviction did hinge on the question of whether the income was taxable id pincite therefore the taxpayer was collaterally estopped from arguing that that income was not taxable to him in a subsequent civil tax_fraud proceeding id the court_of_appeals then determined the specific amount of the deficiency but that determination relied not on the preclusive effect of the taxpayer's conviction but on stipulations filed with the tax_court during the course of the deficiency proceedings id the specific amount of the unreported income was not an essential element of mr senszyn's tax_evasion conviction accordingly mr senyszyn's stipulation in his criminal tax proceeding does not collaterally estop him from challenging respondent's adjustment for unreported income in this civil_proceeding sec_6663 fraud_penalty sec_6663 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud respondent bears the burden of proving fraud by clear_and_convincing evidence see sec_7454 see also rule b to satisfy that burden respondent must show an underpayment exists and mr senyszyn intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes e g 113_tc_99 a conviction for tax_evasion pursuant to sec_7201 either upon a guilty plea or upon a jury verdict conclusively establishes fraud in a subsequent civil tax_fraud proceeding through the doctrine_of collateral_estoppel e g 96_tc_858 aff'd 959_f2d_16 2d cir marretta v commissioner tcmemo_2004_128 wl at aff'd 168_fedappx_528 3d cir that is because the elements of criminal_tax_evasion and civil tax_fraud are virtually identical see eg anderson v commissioner f 3d pincite williams v commissioner tcmemo_2009_81 wl at mr senyszyn pleaded guilty to tax_evasion under sec_7201 for and that judgment has become final petitioners do not deny the conviction but raise a number of objections to the application of collateral_estoppel petitioners' arguments that the notice was based on a report prepared by the irs criminal_investigation_division while pursuing an indictment under sec_7206 a charge that was apparently dropped by the time mr senyszyn entered his guilty plea are without merit we do not look behind a notice_of_deficiency to examine the evidence used the propriety of the commissioner's motives or administrative policy or procedure used in making that determination 136_tc_38 citing 62_tc_324 aff'd 483_fedappx_847 4th cir moreover petitioners' claim even if true has no bearing on whether the conviction for tax_evasion under sec_7201 conclusively establishes that mr senyszyn underpaid his tax_liability with fraudulent intent similarly petitioners' objections that mr senyszyn was not convicted of embezzlement are irrelevant to whether his conviction under sec_7201 collaterally estops him from contesting the civil tax_fraud penalty at issue is only whether an underpayment existed for and whether petitioner possessed the requisite fraudulent intent with respect to that underpayment such elements were established by petitioner's criminal conviction the source of that income to the extent that it does not affect its taxable nature is irrelevant for our purposes petitioners' argument that all of the parties to the previous action must be present for collateral_estoppel to attach is without merit petitioners direct us to no case establishing such a requirement and we are aware of none moreover it is clear that as between respondent and mr senyszyn there is an identity of parties in this case and in the criminal case respondent being in privity with the united_states the plaintiff in the criminal case e g 62_tc_359 accordingly petitioners are precluded from challenging respondent's determination that mr senszyn underpaid his tax for the tax_year and that he filed a false and fraudulent federal_income_tax return with the requisite fraudulent intent mr senyszyn is therefore liable for the sec_6663 fraud_penalty for that year as with the deficiency however the issue of the amount of that penalty remains for trial see sec_6663 ii period of limitations sec_6501 provides generally that the amount of any_tax must be assessed within three years of the filing of a return sec_6501 however provides that i n the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time the determination of fraud for purposes of sec_6501 is the same as the determination of fraud for the purposes of the penalty under sec_6663 116_tc_79 in the case of income_tax deficiencies on joint returns proof of fraud against either spouse prevents the running of the period of limitations as to both spouses 54_tc_1011 evans v commissioner tcmemo_2010_199 wl at aff'd 507_fedappx_645 9th cir because we have determined that mr senyszyn filed a fraudulent return for the period for assessment remains open iii conclusion respondent has shown that he is entitled to summary_judgment with respect to the issue of whether collateral_estoppel applies to establish mr senyszyn's liability for civil tax_fraud for the tax_year and we hold accordingly we further hold that the statute_of_limitations does not bar assessment of petitioners' tax liability for that year the issues of the amounts of the deficiency in tax and the penalties for remain for trial to reflect the foregoing an appropriate order will be issued
